DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 21 November 2022 is acknowledged.  The traversal is on the grounds that the examiner has failed to establish a serious burden in examining all the claims together.  This is not persuasive because the inventions have acquired a separate status in the art as was shown by their different classification (i.e. Group I in B32B 27/06, Group II in C03C 2218/11, and Group III in C03C 2218/355).  That the inventions have acquired a separate status in the art constitutes a prima facie showing of a serious burden on the Examiner.  See MPEP § 803.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 November 2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 9 (which depends from claim 1) requires that the heat treatment process used to remove the burn-off temporary protective layer burns off the temporary protective layer without substantially damaging the surface of the substrate, while claim 1 already requires the process to not substantially damage the surface of the substrate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medwick et al. (US 6,682,773 B2).
	Medwick et al. is directed to a temporary protective coating for a glass substrate (column 1, lines 20-26).  The substrate may have a functional coating with the temporary protective coating applied over the functional coating (column 3, lines 2-21).  The functional coating may be a low emissivity, i.e. low-E, coating (column 6, lines 19-25).  The temporary protective coating is the outermost layer of the protected substrate (Figure 1 and column 7, lines 10-12).  The temporary protective coating may be formed of a polyalkylene oxide polymer, such as polyethylene oxide (column 7, lines 49-55), i.e. a polyether.  The temporary protective coating may be applied from a solution or precipitate (column 7, line 49-column 8, line 2).  The temporary protective coating has a thickness of up to about 1000 m, with a preferred thickness of about 1-2 m (column 10, lines 22-30).  The temporary protective coating may be removed by combustion or thermal decomposition, i.e. a heat treatment, while the glass is tempered at 648-704 oC (column 12, lines 56-65).
	Since the coating is designed to be a temporary coating that can be removed by a heat treatment normally applied to glass substrates (i.e. tempering), one of ordinary skill in the art would expect that this heat treatment would not substantially damage the surface of the glass.  Additionally, since the thermal decomposition of the coating is performed during the same process (i.e. tempering) and within the same temperature range as the instant invention (i.e. up to 1000 oC), one of ordinary skill in the art would expect the surface of the resulting substrate to exhibit a color change that satisfies the limitation of claim 10.
	Regarding claim 5, the substrate is protected by a coating rather than a sheet and Medwick et al. do not require a protective sheet to be positioned over the surface of the substrate.
	Regarding claim 14, since the temporary protective coating is applied as a solution or dispersion, one of ordinary skill in the art would expect at least a residual amount of solvent to be present in the coating.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medwick et al. (US 6,682,773 B2) as evidenced by Beech et al. (Polymer Letters, vol 8, pp. 731-734, 1970).
	Medwick et al. teach all the limitations of claim 13, as outlined above, except for specifying the melting point of the polyethylene oxide polymer of the temporary protective coating is within the range of 60 to 350 oC.
	Beech et al. report melting points of different polyethylene oxide and conclude that the most reliable value for the thermodynamic melting point of polyethylene oxide is 76 oC (page 733).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Medwick et al. (US 6,682,773 B2).
	Medwick et al. teach all the limitations of claim 7 except for applying the protective coating to at least a portion of an edge of the substrate in addition to a main surface.
	However, Medwick et al. do teach that the coating may be applied to one or more surfaces of the substrate and may be applied in any conventional manner such as dipping (column 9, lines 17-23).
	It would have been obvious to one of ordinary skill in the art to apply the coating on more than one surface by dipping since Medwick et al. teach both applying the coating to multiple surfaces and applying the coating by dipping.  Moreover, one of ordinary skill in the art would expect a coating applied to multiple surfaces by dipping to necessarily result in the formation of a coating on at least a portion of an edge of the substrate.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Medwick et al. (US 6,682,773 B2) in view of Fan et al. (EP 1,239,329 A2).
	Medwick et al. teach all the limitations of claim 2, as outlined above, except for forming the temporary protective layer from one of the materials specified in the claim.  However, Medwick et al. do teach forming their temporary protective coating from polyethylene oxide.
	Fan et al. is directed to flexographic printing plate comprising a thermally-removable layer (paragraph 0001).  The thermally-removable layer may serve as a protective layer (paragraph 0039).  Suitable materials for forming the thermally-removable layer include polyethylene oxide, polyethylene wax, and polyacetal (paragraph 0041).  Polyacetal is another name for polyoxymethylene.
	Fan et al. show that polyethylene oxide, polyethylene wax, and polyoxymethylene are known in the art as functionally equivalent materials for forming a thermally-removable protective layer.  Therefore, because these materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute polyethylene wax or polyoxymethylene for the polyethylene oxide taught by Medwick et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 7-9, and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8, and 9 of U.S. Patent No. 11,426,984 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions of instant claims 1, 2, 4, 7-9, and 11-13 represent a genus of which the inventions described by claims 1-4, 6, 8, and 9 of U.S. Patent No. 11,426,984 B2 are species.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  The invention recited in claims 1-4, 6, 8, and 9 of U.S. Patent No. 11,426,984 B2 represent species of instant claims 1, 2, 4, 7-9, and 11-13 since they are required to have temporary protective sheets positioned over the surface in a manner defining a gap while the instant claims are open to the inclusion of other layers but do not require them.
	Regarding claim 8, one of ordinary skill in the art would expect a polyethylene wax to be removable by burning at a temperature of no more 1000 oC.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over 1-4, 6, 8, and 9 of U.S. Patent No. 11,426,984 B2 in view of Medwick et al. (US 6,682,773 B2).
	Claims 1-4, 6, 8, and 9 of U.S. Patent No. 11,426,984 B2 recite all the limitations of instant claims 3 and 8 except for specifying the thickness of the temporary protective layer.
	Medwick et al. is directed to a temporary protective coating for a glass substrate (column 1, lines 20-26).  The temporary protective coating may be removed by combustion or thermal decomposition, i.e. a heat treatment (column 12, lines 56-65).  The temporary protective coating has a thickness of up to about 1000 m, with a preferred thickness of about 1-2 m (column 10, lines 22-30).
	It would have been obvious to one of ordinary skill in the art to fabricate the temporary protective layer at a thickness of up to about 1000 m since the courts have held the selection of a known material (e.g. thermally removeable layer having a thickness of up to 1000 m) based on its suitability for its intended use (e.g. temporary protective layer for glass) supported a prima facie obviousness determination.  See MPEP 2144.07.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14 of U.S. Patent No. 11,440,297 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions of instant claims 1-14 represent a genus of which the inventions described by claims 1-12 and 14 of U.S. Patent No. 11,440,297 B2 are species.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  Claims 1-12 and 14 of U.S. Patent No. 11,440,297 B2 represent a species of the instant claims since polylactic acid, i.e. the material of the burn-off temporary protective layer recited in claims 1-12 and 14 of U.S. Patent No. 11,440,297 B2 is a polyester.

Claims 1, 2, 5, 6, 8, 9, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, and 9 of copending Application No. 16/913,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the mask coating layer recited in claims 1, 5, 8, and 9 of copending Application No. 16/913,305 reads on the burn-off temporary protective layer of the instant claims and it would have been obvious to one of ordinary skill in the art to combine the limitations of dependent claims, such as claims 9, with the independent claim to yield a substrate exhibiting the benefits conveyed by the limitations of the dependent claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787